                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA


 UNITED STATES OF AMERICA                            )
                                                     )
 v.                                                  )      Case No. 1:20-cr-12-CLC-SKL
                                                     )
 JEREMY WITT                                         )

                                           ORDER

         Magistrate Judge Susan K. Lee filed a report and recommendation recommending the

  Court: (1) grant Defendant’s motion to withdraw his not guilty plea to Count One and Count

  Two of the three-count Indictment; (2) accept Defendant’s plea of guilty to Count One and

  Count Two of the Indictment; (3) adjudicate Defendant guilty of the charges set forth in Count

  One and Count Two of the Indictment; (4) defer a decision on whether to accept the Plea

  agreement until sentencing; and (5) find Defendant shall remain in custody until sentencing in

  this matter. (Doc. 25.) Neither party filed a timely objection to the report and recommendation.

  After reviewing the record, the Court agrees with Magistrate Judge Lee’s report and

  recommendation.      Accordingly, the Court ACCEPTS and ADOPTS the report and

  recommendation (Doc. 25) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

        (1)    Defendant’s motion to withdraw his not guilty plea to Count One and Count Two

               of the Indictment is GRANTED;

        (2)    Defendant’s plea of guilty to Count One and Count Two of the Indictment is

               ACCEPTED;

        (3)    Defendant is hereby ADJUDGED guilty of the charges set forth in Count One and

               Count Two of the Indictment;

        (4)    A decision on whether to accept the plea agreement is DEFERRED until sentencing;



Case 1:20-cr-00012-CLC-SKL Document 28 Filed 10/08/20 Page 1 of 2 PageID #: 101
             and

       (5)   Defendant SHALL REMAIN in custody until sentencing in this matter, which is

             scheduled to take place on February 17, 2021, at 2:00 p.m. before the

             undersigned.

       SO ORDERED.

       ENTER:

                                               /s/
                                               CURTIS L. COLLIER
                                               UNITED STATES DISTRICT JUDGE




                                           2

Case 1:20-cr-00012-CLC-SKL Document 28 Filed 10/08/20 Page 2 of 2 PageID #: 102
